Exhibit 10(d)
















afglogoa01.jpg [afglogoa01.jpg]














SENIOR EXECUTIVE ANNUAL BONUS PLAN





--------------------------------------------------------------------------------








AMERICAN FINANCIAL GROUP, INC.


SENIOR EXECUTIVE ANNUAL BONUS PLAN


1.
PURPOSE



The purpose of the Senior Executive Annual Bonus Plan (the “Plan”) is to further
the profitability of American Financial Group, Inc. (the “Company”) to the
benefit of the shareholders of the Company through promoting high levels of
corporate performance by including performance-based compensation as a component
of a Plan participant’s annual compensation.


2.
DEFINITIONS



When used in the Plan, the following terms have the following meanings.
2.1.    “Board” means the Board of Directors of the Company.


2.2.    “Bonus Year” means a calendar year.


2.3.    “Code” means the Internal Revenue Code of 1986, as amended.


2.4.    “Committee” means the committee appointed by the Board as described
under Section 3.


2.5    “Participant" means as to any Bonus Year, the senior executive officers
of the Company or a Subsidiary who are designated by the Committee to
participate in the Plan for that Bonus Year.


2.6    “Performance Criteria” means the objective targets selected by the
Committee to measure performance, the outcome of which is substantially
uncertain at the time selected, for a Bonus Year which shall be based upon one
or more of the following performance-based business criteria, either on a
Company, Subsidiary, division, business unit or line of business basis or in
comparison with peer group performance or to an index, as the Committee deems
appropriate: net income or operating income; net income per share or operating
income per share; aggregate or per-share book value or adjusted book value;
written premiums (net or gross); return measures (including, but not limited to,
return on assets, investment portfolio, capital, invested capital, equity,
sales, or premiums); cash flow (including, but not limited to, operating cash
flow, free cash flow, and cash flow return on capital); combined ratios; share
price (including, but not limited to, growth measures and total shareholder
return); and increase in or maintenance of the Company’s market share. In the
discretion of the Committee at the time of the annual selection of Performance
Criteria for the Bonus Year, any Performance Criteria may be calculated after
accounting for specified adjustments.


2.7.    “Subsidiary” means a subsidiary of the Company within the meaning of
Code Section 424(f).


3.ADMINISTRATION


Bonuses under the Plan are intended to be performance-based compensation for
purposes of Section 162(m)(4)(C) of the Code. Except as otherwise expressly
provided in this Plan, the Plan shall be administered by the Compensation
Committee or a successor committee or subcommittee of the Board comprised solely
of two or more "outside directors" as defined pursuant to Section 162(m) of the
Code. Subject to the provisions of the Plan (and to the approval of the Board
where specified in the Plan), the Committee shall have exclusive power to
determine the Performance Criteria applicable to bonuses and all other terms and
conditions (including performance requirements) to which the payment of the
bonuses may be subject and to certify that Performance Criteria are attained.
Subject to the provisions of the Plan, the Committee shall have the authority to
interpret the Plan and establish, adopt or revise such rules and regulations and
to make all determinations relating to the Plan as it may deem necessary or
advisable for the administration of the Plan. The Committee’s interpretation of
the Plan and all of its actions and decisions with respect to the Plan shall be
final, binding and conclusive on all parties.


4.PLAN TERM


The Plan shall remain in effect from the date of approval by the Board until
terminated or suspended by the Board as provided in Section 11.


1



--------------------------------------------------------------------------------







5.ESTABLISHMENT OF INDIVIDUAL BONUS TARGETS AND PERFORMANCE CRITERIA


The Committee shall approve annually, no later than the 90th day of a Bonus
Year, the individual target amount of bonus (the “Bonus Target”) that may be
awarded for a Bonus Year to each Participant; the specific Performance Criteria
to be used to determine the amount of bonus, if any, to be paid to each
Participant for the Bonus Year; and the formula for determining the percentage
of a Bonus Target that is payable based upon the achievement of Performance
Criteria. The Performance Criteria may differ from and carry a different weight
from Participant to Participant. The Bonus Target and Performance Criteria for
each Participant for each Bonus Year shall be established in writing by the
Committee.
The Committee shall establish annually the specific Performance Criteria to be
used to determine the amount of bonus, if any, to be paid to each Participant
under the Plan.


6.DETERMINATION OF BONUSES AND TIME OF PAYMENT


As soon as practicable after the end of each Bonus Year, the Committee shall
determine whether or not the Performance Criteria of each Participant have been
attained and shall determine the amount of the bonus, if any, to be awarded to
each Participant for such year according to the terms of this Plan. Such bonus
determinations shall be based on achievement of the Performance Criteria for
such Bonus Year. The Committee shall certify in writing that the Performance
Criteria have been achieved prior to payment of any bonus under the Plan. The
payment, if any, of a bonus amount shall take place between February 1 and March
15 following any Bonus Year. The Participant must continue to be employed
through the last day of the Bonus Year to be eligible for the bonus.


Once the bonus is so determined for each Participant, it shall be paid in cash.
The maximum amount which may be awarded to any Participant for any Bonus Year
shall be $5,000,000.


7.TERMINATION OF EMPLOYMENT


Notwithstanding the requirement to be employed on the last day of the Bonus Year
in order to be eligible for payment of the Bonus Amount described in Section 6,
if a Participant’s employment with the Company is terminated during a Bonus Year
for which Performance Criteria have been attained for any reason other than
discharge for “cause,” the Committee, in its sole discretion, may determine that
the Participant is entitled to a portion of the Bonus Amount that is determined
at the end of the Bonus Year and payable at the time specified in Section 6.
This provision only provides discretion in determining whether to waive the
employment requirement. In the event the employment requirement is waived, the
bonus amount payable shall be a pro rata amount based on the number of months of
the Participant’s employment during the Bonus Year with the month of termination
counting as a full month of employment. For purposes of the Plan, “cause” shall
mean: (i) a Participant’s failure or refusal to materially perform his duties;
(ii) a Participant’s failure or refusal to follow material directions of the
Board or any other act of material insubordination on the part of Participant;
(iii) the commission by a Participant of an act of fraud or embezzlement against
the Company; or (iv) any conviction of, or plea of guilty or nolo contendere to,
a felony by a Participant.


In the event of a Participant’s discharge for cause from the employment of the
Company or a Subsidiary, as the case may be, he shall not be entitled to any
amount of bonus.


8.COMPLIANCE WITH SECTION 409A OF THE CODE


It is intended that this Plan shall either be exempt from the application of, or
comply with, the requirements of Section 409A of the Code. This Plan shall be
construed, administered, and governed in a manner that reflects such intent, and
the Committee shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, bonus amounts shall not be deferred,
accelerated, extended, paid out, settled, adjusted, substituted, exchanged or
modified in a manner that would cause the award to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A of
the Code or otherwise would subject the Participant to the additional tax
imposed under Section 409A of the Code. The amounts payable pursuant to this
Agreement are intended to be separate payments that qualify for the “short-term
deferral” exception to Section 409A of the Code to the maximum extent possible.


2



--------------------------------------------------------------------------------





9.RECOUPMENT


In the event of a restatement of materially inaccurate financial results, the
Committee has the discretion to recover bonus awards that were paid under the
Plan to a Participant with respect to the period covered by the restatement. If
the payment of a bonus award would have been lower had the achievement of
applicable financial performance targets been calculated based on such restated
financial results, the Committee may, if it determines appropriate in its sole
discretion, to the extent permitted by law, recover from the Participant the
portion of the bonus award paid in excess of the payment that would have been
made based on the restated financial results. The Company will not seek to
recover bonus awards paid more than three years after the date the Company files
the report with the Securities and Exchange Commission that contained the
incorrect financial results. This Section 9 is in addition to, and not in lieu
of, any requirements under any applicable law or regulation, including but not
limited to the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform
and Consumer Protection Act and shall apply notwithstanding anything to the
contrary in the Plan.
10.MISCELLANEOUS


10.1.    Government and Other Regulations. The obligation of the Company to make
payment of bonuses shall be subject to all applicable laws, rules and
regulations and to such approvals by governmental agencies as may be required.


10.2.    Tax Withholding. The Company or a Subsidiary, as appropriate, shall
have the right to deduct from all bonuses paid in cash any federal, state or
local taxes required by law to be withheld with respect to such cash payments.


10.3.    Claim to Bonuses and Employment Rights. Neither this Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the employ of the Company or a Subsidiary.


10.4.    Beneficiaries. Any bonuses awarded under this Plan to a Participant who
dies prior to payment shall be paid as specified in Section 6 to the beneficiary
designated by the Participant on a form filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the Participant’s legal representative. A beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Company. If the Participant dies during a Bonus
Year and while employed, the payment shall be made at the end of the Bonus Year
at the time specified in Section 6 and shall be a pro rata amount based on the
Participant’s months of employment during the Bonus Year prior to death with the
month of death counting as a full month of employment.


10.5.    Nontransferability. A person’s rights and interests under the Plan may
not be assigned, pledged or transferred except, in the event of a Participant’s
death, to his designated beneficiary as provided in the Plan or, in the absence
of such designation, by will or the laws of descent and distribution.


10.6.    Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
(to the extent permitted by the Articles of Incorporation and Code of
Regulations of the Company and applicable law) against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him in
connection with or resulting from any claim, action, suit or proceeding to which
he may be a party or in which they may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him in settlement thereof, with the Company’s approval, or paid by him, in
satisfaction of judgment in any such action, suit or proceeding against him. He
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such person may be entitled under the Company’s
Articles of Incorporation or Code of Regulations, as a matter of law or
otherwise or of any power that the Company may have to indemnify him or hold him
harmless.


10.7.    Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in relying or acting in good faith upon any
report made by the independent certified public accountants of the Company or of
its Subsidiaries or upon any other information furnished in connection with the
Plan by any officer or director of the Company or any of its Subsidiaries. In no
event shall any person who is or shall have been a member of the Committee or of
the Board be liable for any determination made or other action taken or any
omission to act in


3



--------------------------------------------------------------------------------





reliance upon any such report or information or for any action taken, including
the furnishing of information, or failure to act, if in good faith.


10.8.    Expenses. The expenses of administering the Plan shall be borne by the
Company and its subsidiaries in such proportions as shall be agreed upon by them
from time to time.


10.9    Pronouns. Masculine pronouns and other words of masculine gender shall
refer to both men and women.


10.10.    Titles and Headings. The titles and headings of the sections in the
Plan are for convenience of reference only, and, in the event of any conflict
between any such title or heading and the text of the Plan, such text shall
control.


11.AMENDMENT AND TERMINATION


The Board may at any time terminate the Plan. The Board may at any time, or from
time to time, amend or suspend and, if suspended, reinstate the Plan in whole or
in part. Notwithstanding the foregoing, the Plan shall continue in effect to the
extent necessary to settle all matters relating to the payment of bonuses
awarded prior to any such termination or suspension.




4

